Citation Nr: 1810208	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left upper extremity neurological disability (claimed as left carpal tunnel syndrome and left hand nerve damage).

2.  Entitlement to service connection for right upper extremity neurological disability (claimed as right carpal tunnel syndrome).

3.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2016, the case was remanded by the Board for additional development.  The Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its September 2016 decision, the Board denied a compensable rating for chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.  Because a final Board decision was rendered with regard to this issue, it is no longer part of the current appeal and is not before the Board. 

The case has been returned to the Board for further appellate review.

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left upper extremity neurological disability has not been shown to have manifested in service or is otherwise related to his military service.

2.  The Veteran's current right upper extremity neurological disability has not been shown to have manifested in service or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left upper extremity neurological disability, has not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 

2.  The criteria for service connection for a right upper extremity neurological disability, has not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
 § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran's service treatment, personnel and Social Security Administration (SSA) records have been obtained.  Post-service VA and private treatment records have also been obtained.  The record reflects that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.  

The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the December 2013 and November 2016 VA examinations had access to and reviewed the electronic claims file and provided etiological opinions which are supported by adequate rationale.  

All available evidence pertaining to the matter decided herein has been obtained. Thus, VA's duty to assist has been met.

II.  Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R.     §§ 3.307 (a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.
Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303 (b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303 (b).

Service Connection for Left and Right Upper Extremity Neurological Disabilities.

The Veteran contends that he is entitled to service connection for his left and right upper extremity neurological disabilities.

The evidence of record demonstrates that the Veteran has a current diagnosis of ulnar neuropathy, initially diagnosed in 2005 and cervical radiculopathy diagnosed in 2015.  Therefore, the Board finds the Veteran has a current disability.

The Board finds that service connection is not warranted as there is no credible evidence of an in-service injury.  The Veteran's STRs are silent as to any complaints or injuries sustained to the Veteran's upper extremities during service.  The only evidence as to an in-service incurrence is the Veteran's contentions that his disabilities are due to his job as a typist in service.  However, during the Veteran's November 2016 VA examination, he asserted that he has had civilian jobs that required him to type after service and reported the onset of his left hand numbness began in 1999, approximately 16 years after his active service.  The Veteran also reported that, in 2000, he slipped and fell at work on ice and broke his ankle and neck.  He subsequently, underwent two neck surgeries after which he reported his left arm symptoms continued.  In 2007 he reportedly had surgery to move his left ulnar nerve.  After this surgery, he began to have numbness in his right hand.  

After physical examination, the November 2016 examiner opined that it is less likely than not that the upper extremity neurological disabilities, were incurred in or caused by service.  The examiner noted that the Veteran's reports and VAMC treatment records indicate the onset of upper extremity symptoms years following service.  The examiner explained that onset of nerve compression injury due to repetitive use, in service as a typist, is more likely to occur during these activities.   STRs report no symptoms consistent with the current conditions and no treatment for the current conditions.  The examiner concluded that, cervical radiculopathy is caused by nerve root compression from cervical disc disease and/or arthritis and is more likely than not related to the work injury the Veteran sustained in 2000 following service.

The Board finds this opinion is based on the evidence of record, and is supported by an adequate rationale, therefore, this opinion is of probative value.  See Bloom, supra.

In assessing these claims, the Board has considered the Veteran's contentions that his claims relate to his active service.  He is competent to report observable symptoms.  See Jandreau, supra.  However, the Board finds that there is no credible evidence of continuity since service.  To the extent that the Veteran has asserted an onset during service, the Board finds the statements made directly to health care providers regarding an onset around 1999 inherently more credible.

As to the etiology, it is a complex question of etiology which requires a medical professional to make.  Given the complexity of the neurological disability at issue, the lay evidence on this question is medically insignificant when compared with the findings by the neutral and informed December 2013 and November 2016 VA examiners.  See Woehlaert, supra.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's claims regarding etiology.  See Alemany and Gilbert, both supra. 

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left upper extremity neurological disability (claimed as left carpal tunnel syndrome and left hand nerve damage) is denied.

Service connection for right upper extremity neurological disability (claimed as right carpal tunnel syndrome) is denied.


REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

The record reflects the Veteran's statements made when he filed for service connection in June 2002 indicating that he has a family history of diabetes and he had onset diabetes upon entering service in April 1980 that was not detected.  The Veteran further stated that he had ongoing symptoms but had no knowledge of the source until hospitalized.  Private treatment records from the Veteran's hospitalization note the Veteran was diagnosed with diabetes mellitus in October 1993.  VA treatment records also reflect treatment for diabetes mellitus as early as 2001.  

In December 2013, the Veteran was afforded a VA examination to determine the etiology of his diabetes mellitus as secondary to his service-connected chronic onychomycosis of the bilateral great toenails with recurrent tinea pedis.  The examiner opined the Veteran's diabetes mellitus II is less likely as not caused by, a result of, or permanently aggravated by either his chronic bilateral toenail onychomycosis or recurrent bilateral tinea pedis.  The examiner reasoned that the literature did not support the hypothesis that onychomycosis and/or tinea pedis are causes of, or permanent aggravators of, type 2 diabetes mellitus.  The Board finds the December 2013 VA examination to be inadequate.  This is the only examination of record concerning the etiology of the Veteran's diabetes mellitus and the examiner only address the etiology of the diabetes mellitus in relation to his service-connected disability.  The examiner did not evaluate the weight of the evidence to determine if the Veteran would be entitled to service connection on a direct basis.  

Thus, the Board finds that this opinion is not adequate for adjudication purposes as it does not provide a thorough rationale for its conclusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his diabetes mellitus.  The electronic claims file should be reviewed in conjunction with the examination. 

After reviewing the records, the examiner should provide the following opinions: 

a)  Is diabetes mellitus at least as likely as not (50 percent or greater probability) caused by the Veteran's service or service-connected chronic bilateral toenail onychomycosis or recurrent bilateral tinea pedis?

b)  Is diabetes mellitus at least as likely as not (50 percent or greater probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service or his service-connected chronic bilateral toenail onychomycosis or recurrent bilateral tinea pedis?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, the RO should readjudicate entitlement to service connection for diabetes mellitus.  If service connection is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


